Title: To Thomas Jefferson from Gilles de Lavallée, 14 August 1785
From: Lavallée, Gilles de
To: Jefferson, Thomas



Au havre le 14 août 1785

La recommendation qu’il a plu à votre Excellence de me Donner pour les etats Unis, ainsi que la promesse de Mr. Frankelin de m’obliger en tout ce qui dependra de lui, m’ont determiné à passer aux dits etats Unis. Je suis arrivé au Havre de grace avec mes machines et je peux Les passer. J’ai resté à Rouen et à Bolbec ou J’ai Vû et ai travaillé dans les fabriques de Cotton en Molton. J’ai aussi travaillé Sur les machines à filler et retordre les cottons. J’ose croire pouvoir rendre ces dites machines Sans Deffaut, je Suis en parole pour notre passage avec le Capitaine J. Pernet commandant le Navire le Vicomte de Roth que vous connoitrez par le porteur. S’il plaisoit à votre Excellence de vouloir bien faire mettre au compte du Congré le tout ou la partie qu’il vous plaira des frais de notre passage, je vous en aurai une entierre obligation. Si J’etois riche, je N’interromprois pas Votre Excellence pour si peu de chose. Je remets tout à votre Disposition Soit que vous accordiez à ma Demande, soit que Vous ne puissiez L’accorder, je n’en auray pas moins la reconnoissance et le Respect le plus parfait pour Son obligeante recommandation, ce Sont là les Sentimens de celuy qui Se dit avec Respect De Votre Excellence Monsieur Le tres humble et tres obeissant Serviteur,

Gilles De Lavallée


P.S. N’ayant pû trouver de Navire pour Richemont J’espere M’i rendre sitot mon arrivée à l’amerique. Si vous m’honnorez d’une reponse donnez-la S.V.P. au porteur.

